UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-10319 USA MUTUALS (Exact name of Registrant as specified in charter) 700 N. Pearl Street, Suite 900 Dallas, Texas 75201 (Address of principal executive offices) (Zip code) Laurie Roberts U.S. Bancorp Fund Services, LLC 615 East Michigan Street, 2nd Floor Milwaukee, Wisconsin 53202 (Name and address of agent for service) (214) 953-0066 Registrant's telephone number, including area code Date of fiscal year end: March 31, 2008 Date of reporting period:December 31, 2007 Item 1. Schedule of Investments. PORTFOLIO OF INVESTMENTS Generation Wave Growth Fund Ticker Symbol:GWGFX December 31, 2007 (Unaudited) Shares Market Value Common Stocks 9.8% Financials 3.4% Citigroup Inc. 13,500 397,440.00 NYSE Euronext 6,500 570,505.00 optionsXpress Holdings Inc. 14500 490,390.00 1,458,335.00 Health Care 3.3% Hologic, Inc.* 7,000 480,480.00 Medco Health Solutions, Inc.* 4,250 430,950.00 OSI Pharmaceuticals, Inc.* 10,000 485,100.00 1,396,530.00 Telecommunications 2.3% AT&T Inc. 12,000 498,720.00 Vimple-Communications 11,500 478,400.00 977,120.00 Consumer Staples 0.8% Hormel Food Corp. 8,600 348,128 Total Common Stocks (Cost $4,023,022) 4,180,113 Domestic Bond Funds 5.3% iShares Lehman 1-3 Year Treasury Bond Fund 15,000 1,232,850 iShares Lehman US Treasury Inflation Protected Securities Fund 10,000 1,058,000 Total Domestic Bond Funds (Cost $2,220,116) 2,290,850 Domestic Equity Fund 12.1% Dodge & Cox Stock Fund 37,319 5,159,753 Total Domestic Equity Fund (Cost $3,624,355) 5,159,753 Domestic Index Funds 26.9% iShares Russell 1000 Growth Index Fund 60,000 3,646,800 iShares S&P 100 Index Fund 20,000 1,372,600 PowerShares FTSE RAFI US 1000 Portfolio 36,000 2,093,040 Rydex S&P 500 Pure Growth ETF 61,300 2,326,335 Ultra QQQ ProShares 20,500 2,034,010 Total Domestic Index Funds (Cost $10,522,377) 11,472,785 International Index Funds 10.4% iShares MSCI EAFE Index Fund 7,000 549,500 iShares MSCI Emerging Markets Index Fund 8,500 1,277,550 iShares MSCI Taiwan Index Fund 85,000 1,277,550 iShares S&P Global Financials Sector Index Fund 5,500 438,955 Wisdomtree Japan SmallCap Dividend Fund 20,000 896,000 Total International Index Funds (Cost $4,585,353) 4,439,555 Money Market Fund 8.5% Federated Treasury Obligations Fund - Class IS 3,626,017 Total Money Market Fund (Cost $3,626,017) 3,626,017 Sector Funds 26.6% Energy 6.4% Oil Service HOLDRs Trust 14,500 2,740,790 Financials 3.6% PowerShares FTSE RAFI Financials Sector Portfolio 35,000 1,519,700 Health Care 14.5% Vanguard Health Care Fund - Admiral Class 105,708 6,184,988 Mining 2.1% Market Vectors Gold Miners ETF 20,000 917,000 Total Sector Funds (Cost $9,952,694) 11,362,478 Total Investments 99.6% 42,531,551 (Cost $38,553,934) Assets, Less Other Liabilities 0.4% 158,600 Net Assets 100.0% $42,690,151 * Non-income producing The cost basis of investments for federal income tax purposes at December 31, 2007 was as follows*: Cost of investments $38,553,934 Gross unrealized appreciation 4,691,246 Gross unrealized depreciation (713,629) Net unrealized appreciation $3,977,617 *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. PORTFOLIO OF INVESTMENTS Vice Fund Ticker Symbol:VICEX December 31, 2007 (Unaudited) COMMON STOCKS 98.0% Shares Market Value Aerospace/Defense 26.3% Alliant Techsystems Inc.* 15,500 $1,763,280 BAE Systems plc, ADR 80,500 3,192,050 The Boeing Co. 103,000 9,008,380 General Dynamics Corp. (2) 72,500 6,451,775 L-3 Communications Holdings, Inc. 23,500 2,489,590 Lockheed Martin Corp. (2) 61,800 6,505,068 Northrop Grumman Corp. 55,000 4,325,200 Raytheon Co. 100,500 6,100,350 Rockwell Collins, Inc. 43,500 3,130,695 Spirit AeroSystems Holdings Inc. - Class A* 68,500 2,363,250 United Technologies Corp. 40,500 3,099,870 48,429,508 Alcoholic Beverages 21.5% Central European Distribution Corp.* 66,500 3,862,320 Companhia de Bebidas das Americas (AmBev), ADR 25,500 1,811,265 Diageo plc, ADR 116,000 9,956,280 Heineken NV, ADR 230,000 7,434,980 InBev NV, ADR 100,500 8,360,595 SABMiller plc, ADR 285,000 8,033,295 39,458,735 Casinos, Gambling & Lotteries 24.9% Boyd Gaming Corp. 25,000 851,750 International Game Technology 218,000 9,576,740 Las Vegas Sands Corp.* 57,500 5,925,375 MGM MIRAGE* 117,000 9,830,340 Penn National Gaming, Inc.* 114,000 6,788,700 WMS Industries Inc.* 172,500 6,320,400 Wynn Resorts, Ltd. 58,500 6,559,605 45,852,910 Tobacco 25.3% Altria Group, Inc. 213,000 16,098,540 British American Tobacco PLC., ADR 122,000 9,584,320 Imperial Tobacco Group plc, ADR 73,500 7,885,080 Loews Corp. - Carolina Group (2) 151,500 12,922,950 46,490,890 Total Common Stocks (Cost $149,555,373) 180,232,043 Contracts CALL OPTIONS PURCHASED 0.1% Altria Group, Inc.: Expiration: January 2008, Exercise Price: $75.00 200 38,400 Melco PBL Entertainment (Macau) Ltd.: Expiration: April 2009, Exercise Price: $15.00 300 24,750 Northrop Grumman Corp.: Expiration: January 2008, Exercise Price: $80.00 150 17,250 Trump Entertainment Resorts, Inc.: Expiration: January 2008, Exercise Price: $7.50 750 3,750 Total Call Options Purchased (Cost $247,018) 84,150 PUT OPTIONS PURCHASED 0.1% The Boeing Co.: Expiration: May 2008, Exercise Price: $85.00 200 86,000 Expiration: May 2008, Exercise Price: $90.00 200 136,000 Total Put Options Purchased (Cost $217,900) 222,000 Principal Amount SHORT-TERM INVESTMENTS 1.2% Variable Rate Demand Notes (1) American Family Financial Services Inc., 4.943% 324,557 324,557 American Family Financial Services Inc., 4.943% Wisconsin Corporate Central Credit Union, 4.990% 1,949,645 1,949,645 Total Short-Term Investments (Cost $2,274,202) 2,274,202 Total Investments 99.4% 182,812,395 (Cost $152,294,493) Assets, less other Liabilities 0.6% 1,181,056 Net Assets 100.0% $183,993,451 (1) Variable rate demand notes are considered short-term obligations and are payable upon demand. Interest rates change periodically on specified dates.The rates listed are as of December 31, 2007. (2) A portion of the investment is held by the broker as collateral for short sales activity. *Non-income producing ADR - American Depositary Receipt The cost basis of investments for federal income tax purposes at December 31, 2007 was as follows*: Cost of investments $152,294,493 Proceeds from short sales 6,007,602 Premium on option written 15,600 Gross unrealized appreciation 31,720,599 Gross unrealized depreciation (1,309,835) Net unrealized appreciation $30,410,764 *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Schedule of Securities Sold Short Vice Fund Ticker Symbol:VICEX December 31, 2007 (Unaudited) COMMON STOCKS 3.3% Shares Market Value Alcoholic Beverages 1.6% Anheuser-Busch Companies, Inc. 35,000 $1,831,900 Fortune Brands, Inc. 15,000 1,085,400 2,917,300 Tobacco 1.7% Reynolds American Inc. 28,000 1,846,880 UST Inc. 24,700 1,353,560 3,200,440 Total Short Sale (Proceeds $6,007,602) $6,117,740 Schedule of Options Written Vice Fund Ticker Symbol:VICEX December 31, 2007 (Unaudited) CALL OPTIONS WRITTEN 0.0% The Boeing Co.: Expiration: February 2008, Exercise Price: $95.00 12,600 Total Options Written (Premiums received $15,600) $12,600 Item 2. Controls and Procedures. (a) The Registrant’s President and Treasurer has concluded, based on an evaluation of the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)), the disclosure controls and procedures are effective as of a date within 90 days of the filing date of this Form N-Q. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the Registrant's last fiscal quarter ended December 31, 2007 that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. USA MUTUALS By /s/ Laurie Roberts Laurie Roberts, President Date February 26, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following person on behalf of the Registrant and in the capacities and on the date indicated. USA MUTUALS By /s/ Laurie Roberts Laurie Roberts, President Date February 26, 2008
